Citation Nr: 0605755	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus and degenerative disc disease of the cervical spine 
with thoracic myositis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1976, and from January 1991 to October 1991.  He also had 
periods of active duty for training, including a period in 
April 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2001 and later 
by the Department of Veterans Affairs (VA) San Juan Regional 
Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his pre-existing cervical spine 
disorder was aggravated during active duty for training.  A 
preexisting disease or injury will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in the disability during service, unless 
there is a specific finding that the increase in disability 
during service is due to the natural progression of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and after service.  See 
38 C.F.R. § 3.306(b) (2005).

The evidence which is of record includes medical records from 
after the veteran's two periods of active duty reflecting 
that the veteran was diagnosed as having degenerative disc 
disease of the cervical spine in April 1996.  More recently, 
an MRI of the cervical spine performed by the VA in March 
2001 was interpreted as showing (1) degenerative changes of 
the cervical spine, (2) degenerative disc disease from C3 to 
C7 levels, (3) C2 and C3 vertebral bodies partially fused, 
(4) suspected cervical muscle spasm, (5) multiple posterior 
herniations from C3 to T1 levels, disc herniation seen at C5-
C6 level.  

Also of record are service documents from immediately after 
the veteran's period of active duty for training in April 
2003.  A service Statement of Medical Examination and Duty 
Status dated May 9, 2003, reflects that while the veteran was 
on active duty for training on April 30, 2003, he was riding 
in a military truck which hit a side barrier on a narrow 
street.  This reportedly resulted in a rough movement which 
drastically hurt the veteran's lower back.  Also of record is 
a service medical record dated May 9, 2003, which reflects 
that the veteran reported that he developed low back pain 
nine days ago, with radiation to the right side of the back 
and neck after a motor vehicle accident on duty.  

The report of a spine examination conducted by the VA in May 
2004 reflects that the examiner noted that the veteran 
contended that he aggravated his already existing low back 
condition while riding in a humvee during active duty for 
training.  Following examination, the examiner concluded that 
the injury during active duty for training in April 2003 had 
aggravated the veteran's pre-existing low back disorder.  On 
that basis, the RO granted service connection for 
degenerative disc disease of the lumbar spine with foraminal 
narrowing and right S1 radiculopathy.  Significantly, 
however, the VA examination did not address the claim for 
service connection for a cervical spine disorder.  The Board 
concludes that such an opinion is warranted in light of the 
veteran's complaint of neck pain shortly after that incident.  

In addition, in order to assess whether there has been an 
increase in severity, the evidence should appropriately 
include medical records from prior to service, during 
service, and after service.  Based on the Board's preliminary 
review of the veteran's claims file, it appears the existing 
pre-service medical treatment records pertaining to the 
cervical spine disorder are already associated with the 
claims file.  However, all treatment records from after the 
April 2003 incident should be obtained.  

Therefore, further development is warranted and the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a cervical 
spine disorder since his period of active 
duty for training in April 2003.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the inservice injury in April 
2003 resulted an increase in severity of 
the pre-existing cervical spine disorder 
disability.  If so, the examiner should 
offer an opinion as to whether there was 
(1) a temporary worsening of symptoms of 
the pre-service disability or (2) a 
chronic increase in severity beyond 
natural progress.

3.  When the development requested has 
been completed to the extent possible, 
the case should be reviewed by the RO on 
the basis of the additional evidence.  
The RO should readjudicate the claim in 
accordance with 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  The veteran and 
his representative should be furnished a 
supplemental statement of the case, if in 
order, and be afforded the usual time to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


